DETAILED ACTION
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 10-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens (US 2018/0310616) in view of Stern (US 2014/0355969), and optionally further in view of Rostami (US 2016/0255876). 
Regarding claims 1, 2, 10, and 12, Clemens [Fig. 8-10] teaches a vaporizer device 600, comprising: a vaporizer body 602; a cartridge 604 that is selectively coupled to and removable from the vaporizer body [0109], the cartridge including a reservoir housing 603 having at least one inner container 644 that is configured to hold a vaporizable material, and a vaporization chamber in communication with the reservoir housing, the vaporization chamber including at least one wicking element 636 configured to draw the vaporizable material from the at least one inner container to the vaporization chamber to be vaporized by a heating element 634; wherein the at least one inner container is substantially sealed to the at least one wicking element, and the vaporization chamber is defined by at least one wall 640/750 that is configured to allow at least a portion of airflow to pass therethrough and into the vaporization chamber [0104-0110].  
Clemens does not teach a one-way valve. Stern teaches an electronic cigarette including a one-way valve configured to allow one directional air flow towards a user's mouth during a draw on the electronic cigarette so as to prevent back flow of vapor produced during operation of the electronic cigarette towards the battery section [0018]. It would have been obvious to one of ordinary skill in the art to modify the device of Clemens such that the bottom wall that is configured as a one-way valve such that the bottom wall only allows airflow to pass therethrough and into the vaporization chamber so as to prevent back flow of vapor produced during operation of the electronic cigarette towards the battery section.
As Clemens describes a flexible, collapsible container [0105] as also described in the instant specification [0071], the container of Clemens is interpreted as inherently being “configured to collapse as the vaporizable material is withdrawn therefrom” and “wherein the collapsing of the at least one inner container substantially prevents a headspace vacuum from forming as the vaporizable material is being withdrawn from the at least one inner container. Alternatively, it is interpreted that the container of Clemens does not read on “configured to collapse as the vaporizable material is withdrawn therefrom”, Rostami teaches a vaping device comprising this configuration [0047], wherein the collapsing action mitigates a potential vacuum force such that the e- vaping liquid may travel through reservoir without becoming trapped and/or impeded [0047], i.e. “substantially prevents a headspace vacuum from forming as the vaporizable material is being withdrawn from the at least one inner container.” It would have been obvious to one of ordinary skill in the art to apply this configuration to the collapsible container of Clemens for the same reasons.
Regarding claims 3 and 13, Clemens teaches in a different embodiment at least one vent allowing ambient air to pass therethrough such that a pressure equilibrium is substantially maintained as vaporizable material is withdrawn [0091]. It would have been obvious to one of ordinary skill in the art to include this vent with the embodiment applied in the rejection of claim 1, with respect to the reservoir housing, for the same reasons of maintaining pressure equilibrium. 
Regarding claims 4 and 14, Clemens teaches the vaporization chamber is defined by at least one sidewall of the reservoir housing [Fig. 9]. 
Regarding claims 7 and 17, Clemens teaches the wicking element is formed of one or more porous materials [0106]. 
Regarding claim 11, Clemens teaches the vaporizer body includes a power source [0109]. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens, Stern, and Rostami as applied to claims 1 and 10 above, and further in view of Raichman (US 2016/0271347). 
Clemens does not teach the vaporization chamber is defined by at least one wall that is coated with a hydrophobic material. Raichman teaches a vaporizer wherein parts of the vaporizer are coated with a hydrophobic material to prevent products of the vaporization from sticking [0111], which would have been obvious to one of ordinary skill in the art to apply the housing walls of the vaporization chamber in Clemens for the same reason. 
Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens, Stern, and Rostami as applied to claims 1 and 10 above, and further in view of Sebastian (US 2014/0000638).
Clemens does not teach multiple reservoir chambers. Sebastian teaches an electronic smoking article comprising a first reservoir chamber 201 and a second reservoir chamber 202, wherein the vaporization chamber 400 is positioned between the first reservoir chamber and the second reservoir chamber [0108; Fig. 4]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the device of Clemens, wherein each of the first reservoir chamber and the second reservoir chamber has at least one of the at least one inner container disposed therein, to separately transport different vaporizable material components. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens in view of Groesbeck (US 2011/0266287), and optionally further in view of Rostami.
Clemens [Fig. 8-10] teaches a vaporizer device 600, comprising: a vaporizer body 602; a cartridge 604 that is selectively coupled to and removable from the vaporizer body [0109], the cartridge including a reservoir housing 603 having at least one inner container 644 that is configured to hold a vaporizable material, and a vaporization chamber in communication with the reservoir housing, the vaporization chamber including at least one wicking element 636 configured to draw the vaporizable material from the at least one inner container to the vaporization chamber to be vaporized by a heating element 634; wherein the at least one inner container is substantially sealed to the at least one wicking element [0104-0110].  
Clemens does not teach the at least one inner container having a coating disposed thereon, the coating being non-permeable to air. However, this configuration is known in the art of flexible, collapsible liquid containers as taught by Groesbeck [0076-0077] to prevent oxygen and other gases from the atmosphere reaching the liquid in the container. It would have been obvious to one of ordinary skill in the art to apply this configuration to the container of Clemens for the same reasons. 
As Clemens describes a flexible, collapsible container [0105] as also described in the instant specification [0071], the container of Clemens is interpreted as inherently being “configured to collapse as the vaporizable material is withdrawn therefrom”. Alternatively, it is interpreted that the container of Clemens does not read on “configured to collapse as the vaporizable material is withdrawn therefrom”, Rostami teaches a vaping device comprising this configuration [0047], wherein the collapsing action mitigates a potential vacuum force such that the e- vaping liquid may travel through reservoir without becoming trapped and/or impeded [0047], i.e. “substantially prevents a headspace vacuum from forming as the vaporizable material is being withdrawn from the at least one inner container.” It would have been obvious to one of ordinary skill in the art to apply this configuration to the collapsible container of Clemens for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747